Name: Commission Regulation (EU) NoÃ 1283/2013 of 10Ã December 2013 correcting the French language version of Regulation (EC) NoÃ 865/2006 laying down detailed rules concerning the implementation of Council Regulation (EC) NoÃ 338/97 on the protection of species of wild fauna and flora by regulating trade therein
 Type: Regulation
 Subject Matter: environmental policy;  technology and technical regulations;  tariff policy;  natural environment;  marketing
 Date Published: nan

 11.12.2013 EN Official Journal of the European Union L 332/14 COMMISSION REGULATION (EU) No 1283/2013 of 10 December 2013 correcting the French language version of Regulation (EC) No 865/2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), and in particular Article 19(2), (3) and (4) thereof, Whereas: (1) There is an error in the French language version of Annex VII to Commission Regulation (EC) No 865/2006 of 4 May 2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein (2). The error, which does not affect the validity of permits and certificates or permit and certificate applications, concerns the code assigned to the description of the specimen Caviar. (2) Regulation (EC) No 865/2006 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the French language version. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 61, 3.3.1997, p. 1. (2) OJ L 166, 19.6.2006, p. 1.